DETAILED ACTION

Applicant’s preliminary amendment filed on 10/17/19 canceled claims 2-43. Claim 1 is therefore pending and under examination in the instant application. An action on the merits follows.
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                   	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7,223,593 B2 (2007), hereafter referred to as the '593 patent. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
The claims of the '593 patent are a species of the instant invention as claimed. The '593 patent claims represent a species of the claimed genus of herpes simplex virus (HSV) in that the '593 claims are limited to HSV which are derived from HSV1 JS1, whereas the instant claimed HSV are drawn to any HSV which is replication competent in infected tumor cells. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus claims 1-4 of the '593 patent render obvious the instant claim.

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,537,924 B2 (2009), hereafter referred to as the '924 patent. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the ‘924 patent are both broader and narrower than the instant claims. The ‘924 claims represent a species of the claimed genus of herpes simplex virus (HSV) in that the '593 claims are limited to HSV which are derived from HSV1 JS1, whereas the instant claimed HSV are drawn to any HSV which is replication competent in infected tumor cells. The ‘924 claims however are also broader than the instant claims in that the HSV may or may not comprise a heterologous gene. However, claim 8 of the '924 patent specifically claims an HSV comprising a heterologous gene encoding GM-CSF, such that it is clear that claims 1-7 and 9 encompass the claimed subject matter. Further, while the ‘924 claims recite that the HSV has lacks “one of more” of the genes including ICP6 and ICP34.5, the claims clearly encompass HSV lacking both genes and claim 3 in particular specifically recites an HSV which also lacks ICP47. Therefore claims 1-9, by claiming a species of HSV which encompasses the claimed subject matter of the instant application, render the instant claim obvious. 

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,277,818 B2 (2012), hereafter referred to as the '818 patent. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claim 1 of the ‘818 patent is a species of the instant invention as claimed. The '818 patent claim represents a species of the claimed genus of herpes simplex virus (HSV) in that the '818 claim is limited to HSV which are derived from HSV1 JS1, whereas the instant claimed HSV are drawn to any HSV which is replication competent in infected tumor cells. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus claim 1 of the '818 patent renders obvious the instant claim.

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,680,068 B2 (2014), hereafter referred to as the '068 patent. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Although the ‘068 claims are method claims, they recite the pharmaceutical use of an HSV which is a species of the instant invention as claimed. The '068 patent claims represent a species of the claimed genus of herpes simplex virus (HSV) in that the '068 claims are limited to HSV which are derived from HSV1 JS1, whereas the instant claimed HSV are drawn to any HSV which is replication competent in infected tumor cells. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). As such, the ‘068 claims render the instant claim obvious.

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,301,600 B2 (2019), hereafter referred to as the '600 patent. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the ‘600 patent are both broader and narrower than the instant claims. The ‘600 claims are broader than the instant claim in that the ‘600 claims are drawn to oncolytic HSV strains that do not contain a functional ICP34.5-encoding gene and which comprise a heterologous gene encoding human GM-CSF under control of a promoter, and narrower than the instant claims in that the oncolytic HSV further do not contain a heterologous lacZ gene (see ‘600 claims 2 and 6). However, claims 5 and 9 of the '600 patent specifically claims an HSV that a lacks functional ICP34.5-encoding gene, lacks a functional ICP47-encoding gene, and comprises a heterologous gene encoding GM-CSF, such that it is clear that all of ‘600 claims encompass the claimed subject matter. Therefore claims 1-9, by claiming a species of HSV which encompasses the claimed subject matter of the instant application, render the instant claim obvious. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(e) the invention was described in—
(1)	an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effect under this subsection of a national application published under section 122(b) only if the international application designating the United States was published under Article 21(2)(a) of such treaty in the English language; or
(2)	a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that a patent shall not be deemed filed in the United States for the purposes of this subsection based on the filing of an international application filed under the treaty defined in section 351(a).

Claim 1 is rejected under 35 U.S.C. 102(e) as being anticipated by US 6,428,968 B1 (8/6/02), hereafter referred to as Molnar-Kimber et al. The applicant claims herpes virus which comprises a gene encoding an immunomodulatory protein, which lacks functional ICP34.5 and ICP47 genes, and which is replication competent in tumor cells. 
Molnar-Kimber et al. teach oncolytic herpes simplex viruses which lack functional ICP34.5 and ICP47, such as HSV-R47, and further teaches the inclusion of a heterologous cytokine gene, such as GM-CSF, in HSV strains lacking functional ICP34.5, such as the HSV-R47 strain  (Molnar-Kimber et al., column 9, particularly lines 47 and 56-58). Molnar-Kimber et al. further teaches pharmaceutical compositions for killing tumor cells comprising the oncolytic HSV (Molnar-Kimber et al., column 10, lines 30-47). Thus, by teaching all the limitations of the claim as written, Molnar-Kimber et al. anticipates the instant invention as claimed.

No claim is allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633